DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Pending: 
1-16
Withdrawn: 
NONE
Rejected:
1-16
Amended: 
1, 9
New: 
NONE
Independent:
1, 9



Claim Interpretation
The specification describes Fe and Si separate from (other) “incidental impurities” (see Table 1 and [0072]); however Fe and Si are well known impurities of aluminum, and identified as impurities in the instant specification at [0091] (Si) and [0099] (Fe). Fe and Si are interpreted to be included in the “total incidental impurities” as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
JP 2012-246555A (JP’555).
JP’555 teaches an Al-Zn-Mg alloy comprising (in wt%):

Claim 1
Al alloy
cl. 4
cl. 5
Claim 9
Al alloy
JP’555
JP’555 
ex. A6
Zn
-4.5


>4.25
5.5-7.5
6.50
Mg
0.5-2.0


0.5-2.0
1.2-2.2
1.70
Cu
0-0.50
<0.03

0-0.50
-0.10
0.03
Ag, Mo, Zr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Zr


one or more of:
-0.1% Ag
-0.050% Mo
-0.10% Zr
-0.05 Zr
0.03% Zr



-0.05% Cr


0.01 Cr
impurities
≤0.1% 


≤0.1%

0.17% Fe
0.02% Si

Table 1: claims vs. JP’555
wherein the ranges of Zn, Mg, Cu taught by JP’555 overlap the claimed ranges of Zn, Mg, Cu, Zr, Cr (cl. 9, 12, 13). JP’555 teaches Zr in an amount that falls within claim 9’s Markush group range of “one or more of…Zr, in an amount that does not exceed 0.10 wt%” (independent claim 9). In the broad embodiment, JP’555 does not teach the (mandatory) presence of an impurity (such as Si, Fe) excluded by the amended “less than or equal 0.1 wt%” (see JP’555 at translation [0006-0012]).
JP’555 teaches ≤0.05% total Mn, Cr, and Zr (abstract), which overlaps the claimed Cr range (claim 13). Because JP’555 teaches alloying ranges that overlap the instant ranges, it is held that JP’555 has created a prima facie case of obviousness of the instant invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 15’s limitation of an anodized layer, JP’555 teaches an anodic oxidation treatment on said Al-Zn-Mg alloy product (abstract, etc.). 
Concerning claim 15’s limitation of “An enclosure for an electronic device” as well as claim 16’s limitation of “An electronic device comprising the enclosure of claim 15”, JP’555 teaches said alloy is formed into case-type structures for laptops, personal computers, cellular phones, and digital cameras, and therefore meets the instant product limitation.  
Concerning claims 10 and 11, because the Al-Zn-Mg alloy composition of JP’555 falls within the claimed ranges, and JP’555 teaches a substantially identical process of extruding and heat treating said alloy (see JP’555 at [0015]) as compared to the instant process as set forth in the instant specification [0112-0114], then substantially the same microstructure (presence of MgZn2) are reasonably expected for the prior art alloy product of JP’555, as for the instant invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 14, JP’555 teaches typical B* values well within the claimed range of ≤1.0 (see JP’555 at Table 2).

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2005/0238529).
Lin et al (abstract, Figure, [0014-0015]) teaches an Al-Zn-Mg alloy comprising (in wt%):

Claim 1
Al alloy
cl. 4
cl. 5
Claim 9
Al alloy
Lin et al 
Lin Table 1
Zn
-4.5


>4.25
3.5-5.5
4.5
Mg
0.5-2.0


0.5-2.0
1.0-1.5
1.2
Cu
0-0.50
<0.03

0-0.50
0-0.35
-
Ag, Mo, Zr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Zr

-0.05% Cr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Zr
-0.2 Zr
-
Impurities (including Fe, Si)





-

Table 3: claims vs. Lin
wherein the broad ranges of Lin et al overlap the claimed alloying ranges (instant claims 1, 4, 5, 9, 12, 13). Lin teaches Zr in an amount that falls within Markush group’s range of “one or more of…Zr, in an amount that does not exceed 0.10 wt%” (independent claims 1 and 9). Concerning the instant amendment of “the total incidental impurities are less than or equal 0.1 wt%”, Lin teaches <0.30 % Fe, <1% Si [0019], wherein said ranges broadly encompass the claimed range of ≤0.1%. Further, as set forth in Table 3 above, Lin describes a close example with 4.5% Zn, 1.2% Mg and without Fe, Si, Cu, or Zr (see Lin at Table 1), which is a close approximation of the claimed Zn range of <4.50% of claim 1 and falls within the >4.25% range of claim 9, falls within the claimed Mg range of 0.5-2.0%, and meets the instant maximums of total impurities, Cu, and Zr (instant claims 1 and 9).
Because Lin et al teaches ranges that overlap the instant ranges (as well as a close example), it is held that Lin et al has created a prima facie case of obviousness of the instant claims.
Overlapping ranges have been held to create a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 2, 3, 6, 10, 11, and 14, because Lin teaches a substantially overlapping Al-Zn-Mg alloy composition, together precipitation heat treating (see Lin at examples) as set forth in the instant specification [0112-0114], then it is reasonably expected that the same microstructure (containing MgZn2) and properties (such as b*) are expected for the prior art alloy product of Lin, as for the instant invention.
Concerning claims 7, 8, 15, and 16, Lin teaches forming said Al-Zn-Mg alloy into a shaped casting with good corrosion resistance, fine grain size, and good strength properties [0016]. It would have been obvious to one of ordinary skill in the art to have used the Al-Zn alloy product of Lin for an electronic housing and applied an anodized layer on said Al-Zn-Mg alloy product, because Lin teaches said alloy exhibits good strength and corrosion resistance [0016], and the fine grain size promotes a desirable appearance when anodized [0016].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,208,371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’371 are drawn to an overlapping Al-Zn-Mg-Cu-Zr alloy (see in particular, US’371 at claim 1). It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’371 into the claimed “housing for an electronic device” and further apply an anodized layer, because claim 17 of US’371 teaches excellent strength, and because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer. Concerning instant claims 2, 3, 6, 10, 11, and 14 because the claims of US’371 teach an overlapping Al-Zn-Mg alloy, then substantially the same precipitates, such as MgZn2, and properties, such as b*, are expected to be present.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,762. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’762 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, MgZn2 precipitates (see in particular, US’762 at claim 1). Claim 16 of US’762 recites forming a housing for an electronic device out of said alloy. It would have been obvious to have further applied an anodized layer to the Al-Zn-Mg alloy product of the claims of US’762, because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer. Concerning instant claim 14, because the claims of US’371 teach an overlapping Al-Zn-Mg alloy, then substantially the same properties, such as b*, are expected to be present.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,544,493. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US’493 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy. Because claim 13 of US’493 teaches a substantially overlapping Al-Zn-Mg alloy processed by hot working, solution treating, and aging, substantially the same properties (MgZn2 precipitates,) are expected for the alloy product defined in the claims of US’493 as for the products of the present claims.
Concerning instant claims 6 and 14, because the claims of US’493 teach an overlapping Al-Zn-Mg alloy, then substantially the same properties, such as b*, are expected to be present.
It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’493 into the claimed “housing for an electronic device” because claim 11 of US’493 recites excellent strength. It would have been obvious to have further applied an anodized layer to the Al-Zn-Mg alloy product of the claims of US’493, because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/790,151 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US’151 are drawn to an overlapping Al-Zn-Mg-Cu-Zr alloy, containing MgZn2. Claim 16 of US’151 recites forming said alloy into an (electronic) housing. It would have been obvious to have further applied an anodized layer to the Al-Zn-Mg alloy product of the claims of US’151, because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer.
Concerning instant claims 6 and 14, because the claims of US’151 teach an overlapping Al-Zn-Mg alloy, then substantially the same properties, such as b*, are expected to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment/Arguments
In the response filed on 6/7/22 applicant amended claims 1 and 9, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The rejection over Shikama has been withdrawn in view of the amendment filed 6/7/22. The closest prior art to the amended claims is held to be JP’555 or Lin.
Applicant’s arguments that the prior art of JP’555 does not teach or suggest the claimed alloy composition has not been found persuasive. Though the examples of JP’555 have impurity elements (Fe, Si) greater than the amended maximum of ≤0.1%, the broad alloying ranges taught by the prior art still overlap the claimed ranges. Because JP’555 teaches alloying ranges that broadly overlap or encompass the claimed alloying ranges, it is held that JP’555, has created a prima facie case of obviousness of the presently claimed invention (see 103 rejections supra). With respect to the overlap in alloying ranges, Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d). 
Applicant’s arguments that the prior art of Lin does not teach or suggest the claimed alloy composition has not been found persuasive. As set forth supra, Lin describes a close example with 4.5% Zn, 1.2% Mg and without Fe, Si, Cu, or Zr (see Lin at Table 1, discussion above), which is a close approximation of the claimed Zn range of <4.50%, falls within the claimed Mg range of 0.5-2.0%, and meets the instant maximums of total impurities, Cu, and Zr (instant claim 1). Because Lin et al teaches ranges that overlap the instant ranges -as well as a close example- it is held that Lin et al has created a prima facie case of obviousness of the instant claims.
Applicant’s argument the instant invention is allowable because Lin teaches values of Zr outside the incidental impurity range has not been found persuasive. Zr is referred to in line 5 of each of claims 1 and 9, and these claims permit Zr “in an amount that does not exceed 0.10 wt%”, which is met by the prior art of Lin (see rejection above). Further, Zr is not an incidental impurity of Lin (nor is Zr referenced in the instant specification as an incidental impurity of the instant invention), but added as an optional element to prevent grain growth (see Lin at [0015], cl. 5). Claim 1 does not exclude the Zr content taught by Lin.
With respect to the double patenting rejections, “Applicant requests that these ground for rejection be held in abeyance until the claims of the present application are in condition for allowance except for the double patenting rejections.”  As the present action is a final rejection, a complete response thereto should attempt to overcome these rejections, e.g. via a Terminal Disclaimer or a convincing argument why one should not be required in the present case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/21/22